DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 12/20/21 has been considered and entered.  Claims 1-3 and 10-13 have been canceled.  Claims 4-9 remain in the application.  

In light of the amendment, the 35 USC 103 rejections have been withdrawn.  

Applicant noted that the box indicating an objection to the specification was checked, however, no rejection was detailed in the Office Action.  
The Examiner acknowledges this fact and the checked box was a typographical error and is being withdrawn herein.

Allowable Subject Matter
Claims 4-9 are allowed 

Reasons for Allowance
The following is a statement of reasons for the allowance: 
The prior art while teaching coating stacked layers of gasket material fails to teach gradually increasing the amount per area of a first coating and gradually decreasing an amount per area of a third application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715